Citation Nr: 1439511	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  09-42 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's service connection claim for a psychiatric disorder. 

2.  Whether new and material evidence has been received to reopen the Veteran's service connection claim for a bilateral knee disorder. 

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for bilateral hearing loss.  

5.  Entitlement to service connection for diabetes mellitus, type 2 (diabetes).  

6.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities.  

7.  Entitlement to service connection for a skin disorder.  

8.  Entitlement to service connection for a heart disorder.  

9.  Entitlement to service connection for hypertension.  

10. Entitlement to service connection for an eye disorder.  

11. Entitlement to service connection for a headache disorder.  

12. Entitlement to service connection for vertigo.  


REPRESENTATION

Appellant (Veteran) represented by:	Heather E. Vanhoose, Attorney


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from May 1962 to February 1966.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2008, June 2009, and April 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

In the June 2009 rating decision, the RO denied service connection for tinnitus, vertigo, headaches, hypertension, and heart and eye disorders.  The Veteran filed a timely notice of disagreement (NOD) with that decision.  In response, the RO issued a Statement of the Case (SOC) in February 2010.  In a March 2010 VA Form I-9, the Veteran appealed solely the claim regarding tinnitus.  The record does not contain another document that could reasonably be construed as a timely appeal of the other issues noted in the February 2010 SOC.  Subsequently, however, the RO addressed the unappealed issues as though they had been timely appealed.  In response, the Veteran's representative addressed the issues as though each was on appeal.  

The filing of a timely substantive appeal is not a jurisdictional requirement.  Indeed, the timeliness requirement regarding the filing of an appeal may be waived by VA where its actions indicate that an appeal has been perfected.  Percy v. Shinseki, 23 Vet. App. 37, 44-46 (2009).  In this matter, the Veteran did not appeal several issues addressed in the June 2009 rating decision (and February 2010 SOC).  Nevertheless, VA's actions have amounted to a waiver of the timeliness requirement regarding the filing of a substantive appeal noted under 38 C.F.R. § 20.202 (2013).  As such, the Board has jurisdiction to review each claim noted in the February 2010 SOC.  

In February 2010 and August 2013, the Veteran testified during personal hearings convened at the RO.  A transcript of each hearing is included in the record and has been reviewed.       

The record in this matter consists solely of electronic claims files and has been reviewed.  New documentary evidence has been added to the claims file since the January 2012 Supplemental SOC (SSOC) and has been reviewed pursuant to the representative's March 2014 waiver of initial Agency of Original Jurisdiction (AOJ) review of the evidence.  38 C.F.R. §§ 19.31, 20.1304 (2013).    

In the decision below, the Board will address the claims to reopen service connection as well as the claims for service connection for tinnitus and bilateral hearing loss.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.
FINDINGS OF FACT

1.  Tinnitus was not shown in service or for many years thereafter, is unrelated to service or to a disease or injury of service origin, and may not be presumed related to service.  

2.  On December 17, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative of the Veteran's withdrawal of the claim on appeal to service connection for a bilateral hearing loss disability.    

3.  In an unappealed August 2006 rating decision, the RO denied the Veteran's claims to service connection for psychiatric and bilateral knee disorders. 

4.  New evidence received since the August 2006 rating decision tends to prove previously unestablished facts necessary to substantiate the underlying claims of service connection for psychiatric and bilateral knee disorders and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).  

2.  The criteria for withdrawal of an appeal by the Veteran on the issue of bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 19.35, 20.204 (2013).

3.  An August 2006 rating decision by the RO that denied the Veteran's claims to service connection for psychiatric and bilateral knee disorders is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2013). 

4.  New and material evidence has been received to reopen the claims of service connection for psychiatric and bilateral knee disorders.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A.  38 C.F.R. § 3.159(b).

The duty to notify was satisfied by way of several letters sent to the Veteran between September 2007 and June 2014.  The letters informed the Veteran of his duty and VA's duty for obtaining evidence.  In addition, the letters met the notification requirements regarding the elements of service connection, disability ratings, and the assignment of effective dates.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.  VA has obtained the Veteran's STRs, and private and VA treatment records relevant to the claims.  VA added to the claims file records from the Social Security Administration (SSA).  The Veteran has not indicated there are any additional records that VA should obtain on his behalf with regard to these claims.  VA afforded the Veteran the opportunity to give testimony before the Board.  Moreover, VA afforded the Veteran VA compensation examinations into the claim to service connection for tinnitus.    

In sum, all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  No further assistance to develop evidence is required.

The Claim for Service Connection

The Veteran claims service connection for tinnitus.                

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  

Generally, in order to establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may be awarded where the evidence shows that a Veteran had a chronic condition in service or during an applicable presumptive period and still has the condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309.  Certain disorders, such as neurological disorders, are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

If there is no evidence of a chronic condition during service or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  38 C.F.R. § 3.303(b).  The continuity of symptomatology language in § 3.303(b) is limited to the chronic diseases listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).       
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

The evidence of record clearly establishes that the Veteran currently has tinnitus.  VA compensation examination reports, dated in February 2012 and October 2013, note the diagnosis of this disorder.  However, the preponderance of the evidence of record is against a service connection finding for tinnitus.  

With regard to the second Hickson element, the evidence of record indicates onset of tinnitus many years following active service.  The Veteran indicated during his August 2013 hearing that he experienced ringing in his ears during service.  However, the evidence of record does not support his assertion.  The February 2012 and October 2013 VA audiology examiners state that the Veteran indicated onset of tinnitus many years after service.  The Veteran's STRs do not note any ear or hearing-related problems such as tinnitus.  The February 1966 separation report of medical examination is negative for hearing problems, finding the Veteran to be normal in that regard.  November 1977 reports of medical examination and history, likely conducted pursuant to a period of reserve service over 12 years following discharge from active service, are negative for hearing disorders.  Private medical evidence of record dated between the 1970s and 1990s is negative for tinnitus.  Indeed, the earliest medical evidence of record of diagnosis of tinnitus is found in a private medical report dated in 2008, 42 years following discharge from active service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered in evaluating a claim of service connection).  

With regard to the third Hickson element, the only audiology specialists who commented on the issue of service connection - the February 2012 and October 2013 VA examiners - counter the Veteran's claim.  Each examiner indicated a review of the claims file, an interview of the Veteran, and an examination of the Veteran.  And each concluded that the Veteran's tinnitus likely did not relate to service.  In support, the February 2012 VA examiner noted that the Veteran indicated onset approximately 10 to 15 years earlier, which would indicate that tinnitus began in the mid 1990s, over 30 years following service.  This examiner also noted the Veteran's post-service employment working in coal mines for 30 years, and stated that any tinnitus was more likely related to that occupational noise exposure.  The October 2013 VA examiner similarly explained the negative opinion.  The examiner reported the Veteran as indicating an onset in 2005, nearly 40 years following service.  In sum, each VA audiology opinion is of probative value because it is based on the evidence of record which indicates no tinnitus for many years following service, and because it is supported by an explanation.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  

The record contains a private medical opinion dated in December 2008 (received in March 2009), which tends to support the Veteran's claim.  However, the opinion is of limited probative value.  This doctor states that the claims file had been reviewed.  But the doctor did not address the plain evidence against the claim to service connection - that no evidence of record indicates tinnitus prior to 2008.  The Board notes that the doctor referred to the Veteran's noise exposure in the navy working around loud machinery.  However, the examiner did not address the negative findings in military physical examinations dated in 1966 and 1977.  The examiner did not opine on when the Veteran's tinnitus began.  The examiner did not address the 1977 report of medical history in which the Veteran did not indicate problems with tinnitus.  Moreover, the examiner did not address the Veteran's 30 years of post-service employment working in the coal mining industry.  In short, the December 2008 private opinion is not based on the clinical data in the claims file, and is not supported by an explanation of why, in light of the evidence countering the claim, the tinnitus nevertheless relates to service.  Rather, the examiner appeared to base his opinion entirely on the Veteran's own reported history.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (medical opinions based on incomplete or inaccurate factual premise are not probative).  For these reasons, the two VA audiology opinions preponderate against the December 2008 private doctor's opinion.  See Gilbert, supra.   

In assessing the Veteran's claim to service connection, the Board has reviewed his lay statements.  A layperson is competent to attest to what he or she observes or senses.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As ringing in the ears is an observable symptom, the Veteran's complaints of tinnitus are of probative value.  However, the key issues here are not whether he has the disorder, but when the disorder began, and what caused the disorder.  On the former question, the Veteran has provided inconsistent statements - in his August 2013 hearing he indicated that he remembers ringing in his ears during service, but in his VA examinations he indicated onset either in the mid 1990s or mid 2000s.  The probative value of his assertions regarding onset is therefore diminished.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In any event, he has not indicated anywhere that he has experienced a continuity of symptomatology since service.  

With regard to what caused his tinnitus, the Veteran is not competent to determine the issue of etiology.  Tinnitus is a pathology of the neurological system and is beyond his capacity for lay observation.  Its etiology and development cannot be determined through observation or by sensation such as feeling.  The Veteran is not a competent witness to render a medical opinion diagnosing himself with a neurological disorder and then linking it to noise he may have been exposed to during service.  He does not have the training and expertise to do so.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  On the essentially medical question before the Board, the medical evidence is of greater evidentiary value.  And the preponderance of the medical evidence indicates that the Veteran's tinnitus is unrelated to service.  38 U.S.C.A. § 5107(b).

In sum, the preponderance of the evidence of record is against finding either that the Veteran incurred tinnitus during active service, or that he manifested the disorder within one year after separation from service in 1966.  38 C.F.R. §§ 3.303, 3.309(a).  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.  
The Withdrawn Claim to Service Connection

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  On December 17, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran of his withdrawal of the claim to service connection for bilateral hearing loss.     

The effective date for the withdrawal of an appeal that has been communicated to the Board is the receipt date at the Board of the withdrawal which, in this case, occurred on December 17, 2013.  As the appellant has withdrawn this claim from appeal, there remain no allegations of errors of fact or law for appellate consideration of this issue.  Accordingly, the Board does not have jurisdiction to review the issue.  It is therefore dismissed.

The Claims to Reopen Service Connection

The Veteran claims he incurred psychiatric and bilateral knee disorders during service.  He originally claimed service connection for these disorders in January 2006.  The RO denied his original claims in an August 2006 rating decision, with notification provided in August 2006.  The Veteran did not file a NOD with the decision.  As such, the August 2006 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

Where a service connection claim has been finally decided, VA, before addressing that claim anew, must first determine whether new and material evidence has been submitted to reopen that claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  If new and material evidence is presented or secured with respect to a final decision, the Secretary shall reopen and review the former disposition of that claim.  38 U.S.C.A. § 5108.  The requirement of submitting new and material evidence to reopen a claim is a material legal issue that the Board is required to address on appeal regardless of the RO's determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996). 

VA regulations define "new" evidence as existing evidence not previously submitted to agency decision makers.  "Material" evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence cannot be cumulative or redundant and must raise a reasonable possibility of substantiating the claim.  Id.  If new and material evidence is received prior to the expiration of the appeal period following a particular rating decision, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b). 

In August 2007, the Veteran filed a petition to reopen his claims to service connection for psychiatric and bilateral knee disorders.  In May 2008, the RO denied the Veteran's claims.  The Veteran appealed that denial to the Board. 

The relevant evidence of record considered by the RO in its final August 2006 rating decision consisted of the Veteran's service treatment records (STRs) which are negative for knee and psychiatric disorders, private medical records and reports dated in the mid 1970s which reflect psychiatric treatment, and VA treatment records dated in 2005-06 which note diagnosis and treatment of knee and psychiatric disorders.  Based on this evidence, the RO found service connection unwarranted for knee and psychiatric disorders.  38 C.F.R. § 3.303.  Again, the August 2006 rating decision became final.  It is therefore not subject to revision upon the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

The evidence that must be considered in determining whether there is a basis for reopening the Veteran's claims is relevant evidence that has been added to the record in conjunction with the August 2007 petition to reopen service connection.  The relevant evidence that has been added to the record consists of additional VA treatment records dated until July 2014, which reflect diagnosis and treatment for knee and psychiatric disorders; private treatment records dated in the 1990s, which note treatment of knee and psychiatric disorders; the Veteran's testimony before the RO in March 2010; medical evidence from SSA; and private medical opinions received in March 2009 and February 2010, in which the Veteran's knee and psychiatric problems are attributed directly to active duty service.  

This information is certainly new evidence in the claims file.  It has been included in the claims file since the August 2006 rating decision and notification.  The Board also finds certain of this new evidence to be material evidence.  In particular, the Board finds the private medical reports and opinions received in March 2009 and February 2010 to be material evidence.  Prior to the August 2006 rating decision, the record lacked medical nexus evidence supporting the claims.  By contrast, in conjunction with the August 2007 claim to reopen, the record now contains medical nexus evidence.    

The Board is not conducting an assessment of the probative value of the two private opinions.  Nevertheless, it can be fairly said that the new evidence tends to support elements of the claims necessary for service connection findings.  Further, for the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003).  Thus, assuming its credibility for the purpose of this analysis, the Board finds that the new evidence tends to prove previously unestablished facts necessary to substantiate the underlying claims of service connection for knee and psychiatric disorders.  At a minimum, when assessing the new and material evidence in light of the older evidence, the duty to assist the Veteran with further inquiry into his claims has been triggered.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Consequently, the newly received evidence raises a reasonable possibility of substantiating the Veteran's claims.  Accordingly, the claims of entitlement to service connection for psychiatric and bilateral knee disorders are reopened. 

	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for tinnitus is denied.  

The appeal regarding the Veteran's claim to service connection for bilateral hearing loss is dismissed. 

New and material evidence having been received, the claim for service connection for a psychiatric disorder is reopened; to this extent, the appeal is allowed.

New and material evidence having been received, the claim for service connection for a bilateral knee disorder is reopened; to this extent, the appeal is allowed.


REMAND

A remand is warranted for additional medical inquiry into the claims to service connection for psychiatric, knee, skin, heart, hypertension, headache, vertigo, diabetes, peripheral neuropathy, and eye disorders. 

During his March 2010 RO hearing, the Veteran provided lay evidence regarding how he believes he incurred the several disorders during service.  That evidence, combined with the supportive private medical evidence in the opinions received in March 2009 and February 2010, forms an evidentiary background sufficient to warrant VA compensation examination and opinions into his claims.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Moreover, any currently outstanding VA treatment record should be included in the claims file.  The most recent of such records are dated in July 2014.    

Accordingly, the case is REMANDED for the following action:

1.  Include in the claims file any VA treatment records dated since July 2014.  

2.  Schedule the Veteran for appropriate VA examinations to answer the following questions.  Any indicated tests should be accomplished.  Each examiner should review the entire record prior to examination, to include any newly associated records obtained as a result of this remand. 

In the respective reports, the examiners should first determine whether the Veteran has the disorders he claims - knee, skin, heart, hypertension, headache, vertigo, diabetes, peripheral neuropathy, eye, and psychiatric disorders.  

With regard to psychiatric disorders, the examiner should be specific regarding which disorders the Veteran has.  The record indicates that the Veteran may have multiple psychiatric disorders to include posttraumatic stress disorder (PTSD).  Within the context of the Veteran's claim to service connection for a psychiatric disorder, the Board must address each diagnosed psychiatric disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).        

If the examiner finds the Veteran with a current disorder, the examiner should then provide an opinion as to whether it is at least as likely as not likely (probability of 50 percent or greater) that the current disorder had its clinical onset during service, or is related to any in-service disease, event, or injury.  

Please note that the Veteran did not serve on land in Vietnam during the Vietnam Conflict.  As such, his claims should be addressed in the manner noted above.  The presumptive service connection provisions of 38 C.F.R. § 3.309(e) do not apply here.  

All opinions and conclusions offered should be supported by a full explanation.   

The term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.
 
3.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If a question posed is not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.
 
4.  After all the above development has been completed, readjudicate the claims on appeal in light of all of the evidence of record, as well as any evidence added pursuant to this Remand.  If an issue remains denied, the Veteran and his representative should be provided with a SSOC as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


